Citation Nr: 1540129	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-36 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for carpal tunnel syndrome (CTS) with paresthesias of the right little finger.

3.  Entitlement to an initial disability rating in excess of 10 percent for benign paroxysmal positional vertigo.

4.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia patella of the left knee.

5.  Entitlement to an initial compensable disability rating for allergic rhinitis, also claimed as chronic sinusitis.

6.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

7.  Entitlement to service connection for chronic fatigue syndrome (CFS).  
8.  Entitlement to service connection for left hip trochanteric bursitis.

9.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

10.  Entitlement to service connection for tinea versicolor with scars. 

11.  Entitlement to service connection for leukoderma of the skin. 

12.  Entitlement to an earlier effective date for dependency allowance.


REPRESENTATION

Appellant represented by:  Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to August 1989, January 2005 to February 2008, and from April 2008 to April 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009, March 2010, April 2010, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On her May 2013 substantive appeal (VA Form 9), the Veteran indicated that she wanted a hearing before the Board to be heard at the RO (Travel Board) regarding the issues of (1) an initial disability rating in excess of 30 percent for PTSD; (2) an initial disability rating in excess of 10 percent for benign paroxysmal positional vertigo; (3) an initial rating in excess of 10 percent for migraine headaches; 
(4) an initial disability rating in excess of 10 percent for CTS with paresthesias of the right little finger; (5) service connection for left hip trochanteric bursitis; and 
(6) entitlement to an earlier effective date for dependency allowance.  In a March 2015 statement, the Veteran withdrew her request for a hearing.  Therefore, the request for a hearing regarding these issues has been withdrawn.

The claims for (1) service connection for trochanteric bursitis of the left hip; (2) an initial disability rating in excess of 10 percent for benign paroxysmal positional vertigo; (3) an initial disability rating in excess of 10 percent for carpal tunnel syndrome with paresthesias of the right little finger; (4) an initial disability rating in excess of 30 percent for PTSD; (5) service connection for TBI; (6) an initial disability rating in excess of 10 percent for chondromalacia patella of the left knee; (7) an initial compensable disability rating for allergic rhinitis; (8) service connection for chronic fatigue syndrome, to include as due to a qualifying chronic disability; and (9) service connection for fibromyalgia, to include as due to a qualifying chronic disability were previously remanded by the Board in February 2013 for the issuance of a statement of the case (3 issues) and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in August 2013 and March 2015 supplemental statements of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of (1) an initial rating in excess of 10 percent for migraine headaches; 
(2) service connection for tinea versicolor with scars, (3) service connection for leukoderma of the skin; (4) service connection for residuals of a TBI; (5) service connection for left hip trochanteric bursitis; and (6) entitlement to an earlier effective date for dependency allowance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Additional VA outpatient treatment records were added to the record in September 2015.  The Veteran's representative in April 2015 indicated that any 30 day waiting period was waived and requested that claims be decided as soon as possible, which is construed as a waiver of initial RO consideration of the additional evidence received in September 2015.  


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD has more nearly been approximated by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: sleep impairment with nightmares, anxiety, irritability with anger, depression, poor concentration, and detachment from others.

2.  For the entire initial rating period on appeal, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.

3.  The Veteran's CTS disability has not resulted in moderate median neuropathy or moderate ulnar neuropathy.

4.  The Veteran's benign positional vertigo has been manifested by morning dizziness, but not occasional staggering.

5.  For the entire rating period of this appeal, the Veteran's left knee disability has been manifested, at worst, with flexion from 0 to 80 degrees with pain starting at 80 degrees and extension to zero degrees with no pain; range of motion not limited by repetitive use; no locking pain or crepitus; no patellar subluxation/dislocation; and no lateral instability.

6.  The Veteran's allergic rhinitis is shown to be manifested by less than a 50 percent obstruction of the nasal passage on both sides and without complete obstruction on one side, without a showing of nasal polyps. 

7.  The Veteran does not have CFS. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 10 percent for CTS with paresthesias of the right little finger have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for benign paroxysmal positional vertigo have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2015). 

4.  The criteria for an initial disability rating in excess of 10 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2015).

5.  The criteria for assignment of an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 6511, 6522 (2015). 

6.  The criteria for service connection for CFS, including as a qualifying chronic disability that includes undiagnosed illnesses, are not met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The increased rating claims on appeal arise from the Veteran's disagreement with the initial evaluations assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

Regarding the claims for service connection, the Board finds that the VCAA notice requirements have been satisfied by a May 2009 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show she had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  As to informing the Veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on her behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that she could obtain private records herself and submit them to VA.  The May 2009 letter included the type of evidence necessary to establish a disability rating and effective date.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, a March 2014 statement from Dr. N.M., the Veteran's VA treating psychiatrist, and statements from the Veteran.  In addition, VA examinations were conducted in May 2009 (general and neurological), July 2009 (CFS), February 2010 (neurological), January 2011 (PTSD and peripheral nerves), and April 2013 (knee, allergic rhinitis, and CFS).
The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports are adequate and probative.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Further, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2015).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).
In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Rating for PTSD

The Veteran contends that her PTSD disability is more severe than what is contemplated by the currently assigned 30 percent disability rating.  By rating action in August 2009, the Veteran's claim was granted and service connection for PTSD was established effective from April 2009.  
The Veteran is contesting the disability rating that was assigned following the grant of service connection for his PTSD disability.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be discussed in detail below, the Veteran's PTSD symptoms have remained relatively consistent throughout the entire initial rating period, as such, staged ratings are not appropriate in this case.

The Veteran is in receipt of a 30 percent disability rating for PTSD for the entire initial rating period under Diagnostic Code 9411.  A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss.  38 C.F.R. § 4.130 (2015).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id. 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  Id. 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work).  Id. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, the Board is cognizant that according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).  

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a higher rating of 70 percent for PTSD, but no higher, have been met for the entire rating period on appeal.  In this regard, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood.  The Board further finds that an evaluation in excess of 70 percent for PTSD is not warranted for any period on appeal.

The evidence includes a May 2009 VA PTSD examination.  During the evaluation, the Veteran complained of insomnia, depression, fatigue, intrusive thoughts, and irritability.  Upon mental status examination, the Veteran was alert and fully oriented.  She exhibited good hygiene and grooming.  Her psychomotor activity was normal and her speech was coherent and logical with good eye contact.  Her mood was dysphoric with congruent affect.  Thought process was organized without
circumstantiality or tangentiality.  Thinking was clear without delusions or paranoia.  She denied suicidal and homicidal ideation as well as audio or visual hallucinations.  Her concentration was good and her memory for recent and remote events appeared to be intact.  Insight and judgment were good.  The examiner assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social or occupational functioning.

The Veteran was afforded another VA PTSD examination in January 2011.  During the evaluation, the Veteran stated that she was had been married for 12 years and had a son.  She reported difficulty sleeping, nightmares, irritability, detachment from others, anger outburst, and limited concertation.  Upon mental status examination, the Veteran was clean and neatly groomed.  Her psychomotor activity was lethargic, speech was unremarkable, and her attitude was cooperative, indifferent, and apathetic.  Her affect was blunted, and mood was dysphoric.  The Veteran was noted to have a short attention span although her thought process was noted as unremarkable.  She had no delusions.  Intelligence was noted to be below average.  She denied panic attacks and suicidal or homicidal ideation.  Recent memory was mildly impaired and immediate memory was moderately impaired.  The Veteran reported that she had recently quit her job as a teacher because she felt overwhelmed teaching 2nd graders.  She indicated that she would become dizzy when teaching class in front of the kids.  The Veteran also reported that she would become most dizzy when there was an assembly with crowds of people.  The Veteran stated that she became overwhelmed around a lot of people and was looking for a job where she had limited contact with others.  

The January 2011 VA examiner then stated that the Veteran's PTSD symptoms resulted in deficiencies in thinking, family relations, work, and mood.  Regarding the Veteran's thinking, the examiner noted that the Veteran reported and displayed problems with concentration that impacted her ability to stay on task.  In regard to family relations, the Veteran stated that she frequently fought with her husband due to her irritability and anger.  As for work, the Veteran stated that she had to quit her job due to PTSD-related symptoms.  As for the Veteran's mood, she described symptoms of depressed mood related to seeing how she had changed due to her PTSD symptoms.  A GAF score of 50 was assigned, reflective of serious symptoms or any serious impairment in social or occupational functioning.

The Vet Center treatment records from March 2013 note symptoms of isolation, anger, irritability, low self-esteem, emotional detachment and numbness, intrusive thoughts, poor concentration, short and long term memory loss, hyperarousal, feeling nervous, unable to stop thinking about upsetting events, nightmares, flashbacks, hyperstartle response, trouble getting to sleep, trouble staying asleep, nightmares, fatigue, anxiety, panic attacks, guilt, and feeling of sadness.

VA treatment records also show continued treatment for PTSD.  The psychiatry notes from November 2013 and February 2014 shows complaints of anxiety and nightmares.  Affect was moderately blunted, and mood was mildly dysphoric.  There was mild psychomotor retardation at baseline.  Mental status examination was normal otherwise.  Subsequent VA psychiatry records in June 2014 (in Virtual VA) show that the Veteran was employed as a teacher at a school for emotionally challenged children, and was assigned as full-time staff there, teaching the 8th grade.  She reported finding her job to be significantly stressful and historically took a few days off after several weeks to recover from the stress.  She stated that sometimes the stress became so tense that she had crying spells and difficulty concentrating and relaxing and was aware of her symptoms worsening, especially on Sunday nights in preparation for the week ahead.  She also reported continued hypervigilance, hyperstartle reaction, and frequent nightmares.  Affect was mildly dysphoric and congruent with mood.  Mental status examination was normal otherwise.  The psychiatry records from February 2015 provide very similar findings.

A March 2014 statement from Dr. N.M., the Veteran's treating VA psychiatrist indicates that the Veteran continued to experience nightmares, flashbacks, mood swings, panic attacks, and sleep disturbances.  These symptoms, especially anxiety, were likely to become exacerbated on exposure to potentially stress inducing situations such as those that were performance related.

A May 2015 VA psychiatry outpatient note shows that the Veteran was reported compliance with her medications and denied associated side effects.  The examiner noted that she continues to experience benefits from her current medication regimen which contribute to her stability of mood and temperament, decrease her anxiety, and improve her sleep.  She denied panic attacks, stating that although she is somewhat nervous and home alone, she has noticed less associated distress.  She reported that she continues to work at the alternative school which is year round.  She no longer endorsed intense classic symptoms of panic, such as chest pain, excessive heart rate, and perspiration and appeared to be dealing with both the school situation and her own social isolation better.  She denied crying spells, feelings of guilt, hopelessness, suicidal or homicidal ideations.  Regarding symptoms of PTSD, she continued to report hypervigilance, hyperstartle, and hyperavoidance.  She reported being relatively isolated, school being her only social outlet.  The examiner indicated that cognitively, she continues to have difficulty with short term memory.  She was forgetful of people's names, faces, constantly forgetting personal items, gets easily confused and overwhelmed, but noted that these symptoms have improved over time in response to medication and treatment.  She reported that her son helps her out with daily groceries as she has found these activities to be quite challenging.    

On mental status evaluation, the examiner indicated that the Veteran was dressed in casual attire, with adequate personal hygiene and grooming.  Gait was normal, unassisted.  There was no evidence of psychomotor agitation or retardation.  There were no tics, tremors, or abnormal involuntary movements.  Eye contact was good.  Mood was "pretty good."  Affect was full range, congruent with mood.  Speech was articulate, spontaneous, goal-directed, rate and rhythm are normal.  Thought processes were linear and logical.  There were no delusions, obsessions, or paranoia.  There were no auditory and visual hallucinations reported. She denied suicidal or homicidal ideations, intent, or plan.  Cognitively, she was alert and oriented in all 4 spheres.  Attention span and concentration were adequate.  Memory for immediate, recent, and remote recall was intact, although not formally tested.  Insight, judgment, and impulse control were appropriate.  No GAF score was noted.

Based upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As discussed in detail above, the January 2011 VA examiner specifically found that the Veteran experienced deficiencies in most areas, including work, judgment, thinking, and mood.  The Veteran's PTSD is manifested by nearly continuous psychological symptoms with depression and anxiety, irritability, nightmares and sleep impairment, poor concentration, and her anxiety, was likely to become exacerbated on exposure to potentially stress inducing situations such as those that were performance related.  While at the time of the May 2015 VA psychiatric outpatient treatment, the Veteran reported some improvement with regarding to anxiety and panic attacks, it was indicated that she still experienced nervousness and issues with being isolated, that she was forgetful of people's names and faces, was constantly forgetting personal items, gets easily confused and overwhelmed and required the use of medication to help control anxiety.  It was indicated that she continued to have problems with memory and needed the assistance of her son with shopping needs.  She continued to have symptoms including hypervigilance, hyperstartle, and hyperavoidance.

In addition, the Board notes that the Veteran was assigned a GAF score of 50 in both VA examinations.  These GAF scores contemplate serious PTSD symptoms or serious impairment in social or occupational functioning.  Accordingly, and resolving reasonable doubt in the Veteran's factor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the entire initial rating period on appeal.

The Board further finds that, for the entire initial rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that weight of the lay and medical evidence shows that the Veteran's PTSD symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating, granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), and difficulty sleeping, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's near-continuous depression and anxiety, and difficulty in adapting to stressful circumstances, which are all symptoms contemplated under the 70 percent PTSD disability rating.

Further, despite having some problems dealing with stress and anxiety, the Veteran has been shown to be employed as a teacher.  See June 2014 VA treatment records in Virtual VA and May 2015 VA psychiatry outpatient treatment report.  Further, she continues to be married and has a good relationship with her adult son.  The Board finds that this does not more nearly approximate "total" social and occupational impairment as contemplated by a 100 percent PTSD rating.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire occurred rating period on appeal.

Rating for Carpal Tunnel Syndrome (CTS)

The Veteran contends that her CTS disability is more severe than what is contemplated by the currently assigned 10 percent rating.  

Upon review of the evidence of record, both lay and medical, the Board finds that a rating in excess of 10 percent for the Veteran's CTS is not warranted.  

The Veteran's CTS has been rated as 10 percent disabling under Diagnostic Code 8615 for neuritis.  Diagnostic code 8515 addresses the median nerve, and Diagnostic Code 8715 addresses neuralgia of the median nerve.  Under these diagnostic codes, mild impairment due to incomplete paralysis of the median nerve of either extremity warrants a 10 percent disability rating.  Moderate incomplete paralysis of the median nerve warrants a 20 percent (minor) or 30 percent (major) evaluation.  Severe incomplete paralysis of the median nerve warrants a 40 percent (minor) or 50 percent (major) evaluation.  Complete paralysis of the median nerve warrants a 60 percent (minor) or 70 percent (major) evaluation with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, 38 C.F.R. § 4.124a, DCs 8515, 8615, 8715. 

The evidence includes a May 2009 VA general examination where the Veteran reported that she was diagnosed with carpal tunnel syndrome on the left hand in August 2008 while in Iraq.  She reported symptoms of tingling from her shoulder area up to the 4th and the 5th finger.  She reported that her index and 5th finger on the right hand also tingled since August 2008.  Upon physical examination, strength was 5 out of 5 in all four extremities.  Grip was strong and normal bilaterally.  
Sensation to light touch and vibration was intact in all the four extremities.   

A May 2009 VA Neurology Diagnostic Study reflects that the Veteran complained of numbness in both hands.  The study was noted to have been conducted to rule out a median neuropathy at the wrist versus ulnar neuropathy across the elbow.  After performing a nerve conduction study and needle electromyography, there was no electrophysiological evidence of a median neuropathy at the wrist or ulnar neuropathy across the elbow on either side.  

In a January 2011 VA peripheral nerves examination report, the Veteran complained of right hand and wrist pain.  Sensory examination results, to include vibration, pinprick, light touch, and position sense were normal.  There was a positive Finkelstein test and tenderness over the 1st dorsal compartment of the wrist, but a carpal tunnel compression test was negative.  The diagnosis rendered was right De Quervain's tenosynovitis (i.e., a painful condition affecting the tendons on the thumb side of the wrist).

Upon review of all the evidence of record, lay and medical, the Board finds that a rating in excess of 10 percent for CTS is not warranted.  The May 2009 VA Neurology Diagnostic Study showed that the Veteran did not have median nerve neuropathy at the wrist or ulnar neuropathy across the elbow on either side.  Further, although the January 2011 VA examiner diagnosed the Veteran with De Quervain's tenosynovitis, the Veteran has not been service-connected for this disorder.  While no objective findings of sensory impairment were found on the neurological examination, the Veteran has provided subjective complaints of pain, numbness, and tingling.  The Board finds that these symptoms are contemplated by the currently assigned 10 percent evaluation.

There is no indication that the Veteran's disability meets the criteria for an evaluation in excess of 10 percent under DC 8515.  Sensory examination results, to include vibration, pinprick, light touch, and position sense were normal during the January 2011 examination.  The May 2009 VA Neurology Diagnostic Study showed that the Veteran complained of numbness in both hands, but after performing a nerve conduction study and needle electromyography, there was no electrophysiological evidence of a median neuropathy at the wrist or ulnar neuropathy across the elbow on either side.  Thus, given the evidence as outlined above, the Board finds that the Veteran's carpal tunnel syndrome cannot be properly described as more than mild in degree. 

The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves.  Therefore, Diagnostic Codes 8521 to 8530, 8621 to 8630, and 8721 to 8730 are not applicable in this case. 

In sum, the evidence does not support the assignment of a rating in excess of 10 percent for her service-connected carpal tunnel syndrome.  


Rating for Vertigo

The Veteran contends that her benign positional vertigo disability is more severe than what is contemplated by the currently assigned 10 percent rating.  

The Veteran's benign positional vertigo has been rated as a peripheral vestibular disorder under Diagnostic Code 6204.  Under Diagnostic Code 6204, occasional dizziness warrants a 10 percent disability rating, and dizziness and occasional staggering warrants a 30 percent disability rating.  

Upon review of all the evidence of occurred, both lay and medical, the Board finds that the Veteran's benign positional vertigo disability is manifested by episodic morning dizziness, but not occasional staggering throughout the pendency of the appeal.

The Veteran was afforded a May 2009 VA general examination.  During the evaluation, she reported lightheadedness, predominantly on getting up from
bed associated with headaches.  She stated that getting up too fast made her dizzy, but she did not have significant daytime dizziness.  It was noted that there was a "questionable symptom of vertigo."  The examiner diagnosed benign positional vertigo.  Symptoms suggested benign positional vertigo especially in the morning on getting up from bed.  The Veteran was not orthostatic.

In a July 2009 VA chronic fatigue syndrome examination, the Veteran reported that she has headaches that occur 2- 3 times a week.  These headaches were noted to occur in the morning while she was lightheaded.  The Veteran stated that she had vertigo and dizziness in the morning.  

A February 2010 VA neurological examination showed that the Veteran had a normal gait and cerebral testing was normal.  

VA treatment records do not show that the Veteran had day-time dizziness and occasional staggering due to her vertigo disability.  

The Board finds that the weight of the evidence does not demonstrate that the Veteran has occasional staggering as a result of her vertigo disability.  She has consistently described symptoms of lightheadedness and dizziness in the morning.  VA examinations and VA treatment records do not show that the Veteran has fallen or staggers due to her vertigo disability.  Further, the Board finds that her symptoms of dizziness and lightheadedness are specifically contemplated by the currently assigned 10 percent rating under Diagnostic Code 6204.  

For these reasons, the Board finds a disability rating in excess of 10 percent for benign positional vertigo is not warranted at any time during the pendency of the appeal as the clinical evidence and lay statements do not reflect evidence of occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.



Rating for Left Knee Disability

The Veteran is in receipt of a 10 percent rating for service-connected left knee chondromalacia properly rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010.  The Veteran has also been diagnosed with arthritis of the left knee.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206. Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Upon review of all the evidence, lay and medical, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee disability.

The evidence includes a May 2009 VA examination.  During the evaluation, the Veteran reported that her left knee had been bothering since basic training in April
2008.  She stated that she had daily pain in the left knee at 7/10.  She had a flare-up once or twice a day, which increased her pain.  The flare-ups lasted for an hour or
two and they occurred when she was on her feet, walking for long periods of time, or doing stairs.  She could walk for 1-2 blocks before she had to rest.  She stated that she used a brace and a cane for ambulation, which helped moderately.  She reported swelling and painful popping in the left knee.  Her knee pain affected her activities of daily living because she was unable to walk long periods of time to do her activities, including cooking and cleaning.  She had not had any surgery and did not take any medications for her left knee.  Upon physical examination of the left knee, there was no effusion, erythema, or warmth.  She had tenderness along the medial and lateral joint line and around the patella.  There was no pain with patella translation on the left.  Her left knee ranged from 0 degrees of extension to 100 degrees of flexion.  She has pain from 80 degrees to 100 degrees.  On repetition, her range of motion was the same with pain from 80 degrees to 100 degrees.  The left knee was also stable to varus and valgus stress and the Lachman's, McMurray's, and posterior drawer test tests were negative.  Regarding the DeLuca provisions, the examiner noted that there was pain with range of motion testing.  It was conceivable that pain could further limit function particularly after being on her feet all day.  It was not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.  

The Veteran was afforded another VA knee examination in April 2013.  The examiner diagnosed the Veteran with mild tricompartmental osteoarthritis of both knees.  The Veteran did not report flare-ups of the left knee.  Range of motion testing of the left knee demonstrated flexion to 140 degrees with no objective evidence of pain.  Extension was to 0 degrees with no objective evidence of pain.  On repetition, her range of motion was the same.  The Veteran did have tenderness to palpation of the joint line in both knees.  Joint stability, to include medial-lateral instability of the left knee, was normal.  There was no patellar subluxation or dislocation and the Veteran did not have a meniscal condition.  The Veteran also did not report the use of any assistive devices.  

Treatment records from the Memphis VA Medical Center from April 2010 to March 2011 show that the left knee disability was listed on the problem list, but these treatment records do not contain any specific complaint or treatment associated with the knee.  VA treatment records in January 2013 note left knee pain and leg flexion was limited to 90 degrees due to pain.  Extension was normal and the knee was stable.  

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's left knee disability is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  In both the May 2009 and April 2013 VA examinations, the Veteran had full bilateral extension.  Even considering pain, flexion was, at worst, 80 degrees.  Accordingly, the Board finds that a higher rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261.

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from her left knee disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  The Veteran was able to perform repetitive-use testing with no additional limitation of range of motion and no functional loss and/or functional impairment of the knee.

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The May 2009 VA examiner found that the Lachman's, McMurray's, and drawer tests were negative.  The Veteran also did not have medial-lateral instability in the left knee during the April 2013 VA examination.  Therefore, a separate rating based on instability of the left knee under Diagnostic Code 5257 is not warranted for the rating period.

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); malunion of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher initial rating in excess of 10 percent for the left knee is not warranted under any of these Diagnostic Codes. 

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for left knee disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating for Allergic Rhinitis

By rating action in August 2009, service connection for allergic rhinitis was granted and a 0 percent rating was assigned under Diagnostic Code 6511 (chronic sinusitis).

Under Diagnostic Code 6511, a 10 percent evaluation is warranted if the Veteran experiences one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Higher ratings are warranted for more frequent episodes or sinusitis, and surgery.

The Board finds that Diagnostic code 6522 is also for application as it specifically provides ratings for allergic or vasomotor rhinitis.  Under Diagnostic Code 6522, allergic or vasomotor rhinitis without nasal polyps, but with greater than a 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated as 10 percent disabling.  Allergic or vasomotor rhinitis with nasal polyps is rated as 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6522.
Upon review of all the evidence of record, lay and medical, the Board finds that a compensable rating for allergic rhinitis is not warranted.

The Veteran was afforded a VA general examination in May 2009.  During the evaluation, she reported that while in Iraq last year, she had 3 episodes of sinus congestion.  She did not require any antibiotics, but was started on Claritin and Singulair.  The Singulair did not help.  It was quite dusty in Iraq and she used to get frequent nasal congestion and lacrimation and could not breathe through her nose.
Since her return from Iraq, she has been on Zyrtec.  She reported that there was definite improvement with decrease in nasal congestion and lacrimation.  She stated that she could now breathe through her nostrils and she denied chronic cough, hemoptysis, and dyspnea on exertion.  Upon physical examination, there was no sinus tenderness.  There was also no obstruction, discharge, crusting, or bleeding 
in either nostril.

The outpatient treatment reports show that the Veteran is on medication for allergies.  However, there is no evidence showing that she was treated with antibiotics for episodes of sinusitis or received additional treatment for allergies or sinusitis.  Treatment records from the VAMC Memphis covering the period of April 2010 to March 2011 were obtained and reviewed.  These treatment records show that the Veteran's allergic rhinitis with sinusitis was listed on her problem list by the medical center; however, these treatment records did not contain any specific complaint or treatment associated with her allergic rhinitis.

In an April 2013 VA examination, the examiner diagnosed the Veteran with chronic sinusitis, but not allergic rhinitis.  The examiner provided no objective findings regarding the Veteran's allergic rhinitis.  In an addendum examination in August 2013, the examiner provided a diagnosis of allergic rhinitis and indicated that there was not greater than 50 percent obstruction of both nasal passages.  There was not complete blockage of either nasal passage or nasal turbinate hypertrophy.  There were also no nasal polyps.  

Upon review of the evidence, the Board finds that the requisite blockage of the nasal passages and/or nasal polyps is not shown, as contemplated by the applicable rating criteria.  The evidence also does not show that the Veteran has required prolonged (lasting four to six weeks) antibiotic treatment.  

For these reasons, the Board finds that the weight of the evidence is against a grant of a compensable rating for allergic rhinitis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. I n the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Regarding PTSD, the schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history, symptoms and clinical findings.  In this case, the Veteran's PTSD has more nearly been approximated by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: sleep impairment with nightmares, anxiety, irritability with anger, depression, poor concentration, and detachment from others.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

Regarding the Veteran's carpal tunnel syndrome, while no objective findings of sensory impairment were found on the neurological examination, the Veteran has provided subjective complaints of pain, numbness, and tingling.  The Board finds that these symptoms are contemplated by the currently assigned 10 percent evaluation.

The Veteran's vertigo disability has been manifested by symptoms of lightheadedness and dizziness in the morning.  These symptoms are specifically contemplated by the currently assigned 10 percent rating under Diagnostic Code 6204.  The evidence does not reflect that the vertigo disability has resulted in occasional staggering.  

As for the left knee disability, the musculoskeletal schedular rating criteria, Diagnostic Codes 5256 through 5263, specifically provide for disability ratings of the knee and leg based on ankylosis, subluxation or lateral instability, cartilage dislocation or removal, limitation of flexion, limitation of extension, nonunion or malunion of the tibia and fibula, and genu recurvatum.  In this case, considering the lay and medical evidence, the Veteran's service-connected left knee disability is characterized by flexion, at worst, to 80 degrees with pain at 80 degrees.  Extension was normal.  There was no subluxation or instability.  These symptoms are part of the schedular rating criteria for knees and leg, Diagnostic Codes 5256 through 5263 (which also incorporate various orthopedic factors that limit motion or function of the knee, such as pain).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

The Veteran's allergic rhinitis is shown to be manifested by less than a 50 percent obstruction of the nasal passage on both sides and without complete obstruction on one side, without a showing of nasal polyps.  The Veteran's sinusitis has also not required prolonged antibiotic treatment.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Moreover, a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the record indicated that she is currently employed as a school teacher.  As such, the issue of TDIU is not raised in this case.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's conditions decided herein are not "chronic disease[s]" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for CFS

The Veteran contends that she had CFS after returning from Iraq and that the fatigue has continued through to the present. 

The specific dates encompassing the "periods of war" are set by statute, to include the Persian Gulf War beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. 
§ 101(33); 38 C.F.R. § 3.3(i). 

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  The diseases for which the Secretary has established a presumption under (3) are all infectious in nature.  See 38 C.F.R. § 3.317(c).  The Veteran does not allege and the record does not suggest that she has any of the listed diseases. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses. Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

For VA purposes, a diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, 
(ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. 
§ 4.88a.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran does not have CFS.  

The Veteran underwent VA fibromyalgia and CFS examinations in April 2013.  The Veteran reported the onset of fatigue, pain, and stiffness to multiple joints and muscles since her return from Iraq.  The examiner diagnosed fibromyalgia, but not CFS.  In a June 2013 addendum opinion, the examiner stated that it was at least as likely as not that the Veteran's symptoms, to include stiffness, aching, joint pain, weakness, tenderness, sleep impairment, and fatigue were due to her current diagnosis of fibromyalgia.  

The Veteran has been granted service connection for fibromyalgia, symptoms of which include fatigue, and has been assigned a 20 percent disability rating.  See 
38 C.F.R. § 4.14 (2015) (pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability). 

The remaining VA and private treatment records do not show a diagnosis of CFS.  The Board has also considered the Veteran's statements regarding her belief that she has CFS.  The Board acknowledges that, as a lay person, the Veteran is competent to relate some symptoms that may be associated with CFS, such as pain, fatigue, and joint stiffness, but she does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of CFS.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  CFS is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).
 
For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of CFS.  As such, she has not met the threshold to establish a "disability," and the claim must be denied.  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

For the entire initial rating period on appeal, a 70 percent rating, but no higher, for PTSD is granted.

An initial disability rating in excess of 10 percent for carpal tunnel syndrome with paresthesias of the right little finger is denied.

An initial disability rating in excess of 10 percent for benign paroxysmal positional vertigo is denied.

An initial disability rating in excess of 10 percent for chondromalacia patella of the left knee is denied.

An initial compensable disability rating for allergic rhinitis, also claimed as chronic sinusitis, is denied.

Service connection for chronic fatigue syndrome is denied.  


REMAND

Rating for Migraine Headaches

The Veteran is currently in receipt of a 10 percent rating for migraine headaches. 

The Veteran underwent a VA neurological examination in February 2010, over five years ago.  During the evaluation, the Veteran reported having headaches two to three times a week.

In a statement dated in March 2015, the Veteran reported that she experiences headaches on a daily bases.  She further reported that the headaches increased with daily activities and exposure to bright lights, including the sun and during stressful situations.  The Veteran's March 2015 statement, which has not been considered by the AOJ, suggests a possible worsening of her migraine disability.  As such, a remand is necessary so that the Veteran may be afforded a new VA examination to ascertain the current severity of her service-connected migraine disability.

Service Connection for a TBI

The Veteran reports that she was exposed to bombings when she was in Iraq and sustained a head trauma.  She was a clerk working in a trailer during the daytime and at night she would sleep in a bunker.  She reported being exposed to six mortars, with the closest one being about 25 feet away.  See Veteran's statement during July 2009 VA examination report.  

The Veteran underwent a VA TBI consult in April 2009.  During the evaluation, the Veteran stated that she was exposed to rocket and mortar attacks all day and night.  She had to run, duck, and cover and stated that she fell a couple of times.  The Veteran stated that she was not injured and had no loss of consciousness, but did have a period of confusion lasting less than 30 minutes.  She denied post trauma amnesia.  Clinical exam and neuropsychological testing were accomplished, and it was determined that there were no findings consistent with a traumatic brain injury.

The Veteran underwent a VA examination in July 2009.  The examiner noted that there were no records pertaining to traumatic brain injury in the claims file.  The Veteran reported that she was exposed to bombings when she was in Iraq.  She was 
exposed to mortars, with the closest being about 25 feet away.  She reports there were 6 in total, but she did not seek medical care as she did not have any injuries at that time.  The examiner then noted the following "Traumatic brain injury: Her only symptom includes headaches in the morning, but she is neurologically intact otherwise."  In a July 2009 addendum, the examiner noted that the Veteran had chronic tinnitus and chronic dizziness.  The examiner also stated that it was as possible as not that her dizziness stemmed from her "head trauma while in the service."  

The Board finds that the July 2009 VA examination and addendum opinion are unclear as to whether the Veteran sustained a TBI in service.  In other words, the examiner did not explain whether the Veteran's head trauma was the same as incurring a TBI.  Further, although the Veteran was noted to be "neurologically intact," it was noted that she did have symptoms of headaches possibly related to a TBI.  For these reasons, the Board seeks clarification as to whether the Veteran incurred a TBI in service.  

Service Connection for Left Hip Trochanteric Bursitis

The Veteran underwent a VA joints examination in February 2010 where she indicated that she had bilateral hip pain that started in service.  Specifically, while stationed in Iraq, the Veteran stated that she began having posterior buttock pain that she believed was due to lifting objects repeatedly.  The February 2010 VA examiner reviewed x-rays and diagnosed the Veteran with mild left hip trochanteric bursitis.  An opinion as to the etiology of the Veteran's left hip disorder was not provided.  

The Board finds the Veteran's statements regarding experiencing some bilateral hip pain in service to be credible.  The Veteran has already been granted service connection for right hip arthritis.  A remand is warranted in order to obtain a medical opinion regarding the likely etiology of the Veteran's left hip disorder.   
Service Connection for Tinea Versicolor
and Leukoderma of the Skin

In her substantive appeal (VA Form 9), dated in March 2015, the Veteran requested a Board hearing at a local VA office (Travel Board hearing) regarding the issues of service connection for tinea versicolor with scars and service connection for leukoderma of the skin.  To date, the Veteran has not been scheduled for a Travel Board hearing.  Thus, a remand is required in order to afford the Veteran a hearing at the local RO.

Earlier Effective Date for Dependency Allowance

In an August 2009 notice letter, the RO granted benefits based on dependency for the Veteran's child, effective April 20, 2009.  The Veteran maintains that an earlier effective date is warranted.  The Veteran submitted evidence from VA which shows that her husband, who is also a Veteran, received dependency benefits effective in January 2009.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  

As the remanded claims on appeal may affect the outcome of the Veteran's combined rating and the effective date of when she first obtained a 30 percent or more disability rating, the issue of entitlement to an earlier effective date for dependency allowance is inextricably intertwined with those claims for service connection still pending.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the claim for an earlier effective date for dependency allowance is deferred until adjudication of these other claims.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran not already of record and should associate them with the record.

2.  Schedule the Veteran for an appropriate VA examination to determine the severity of her service-connected migraine disability.  The entire record must be made available to and reviewed by the examiner.

3.  Schedule the Veteran for a VA TBI examination to ascertain whether she sustained a traumatic brain injury in service and, if so, to identify the current residuals of such brain injury.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings must be reported in detail.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran currently have, or at any time during the pendency of this claim has she had, TBI residuals?

(b)  If the Veteran currently has, or at any time during the pendency of this claim had, TBI residuals, identify any and all residuals including all symptoms of such disability, and indicate as to each found present whether it is at least as likely as not (a 50 percent or greater probability) related to the claimed head trauma in service.

All opinions should include a rationale consistent with the evidence of record.

4.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of her left hip trochanteric bursitis.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner is asked to provide an opinion as to the following:

Is it at least as likely as not (50 percent or more probability) that the Veteran's left hip trochanteric bursitis was incurred in service or is otherwise related to service?

All opinions should be include a rationale consistent with the evidence of record.

5.  Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge on the issues of service connection for tinea versicolor with scars and service connection for leukoderma of the skin.  Provide the Veteran the appropriate advance notice of the date, time, and location of the hearing.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue in light of all the evidence of record.  If any benefit sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


